                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

MEMPHIS A. PHILLIP RANDOLPH                         )
INSTITUTE, THE EQUITY ALLIANCE,                     )
FREE HEARTS, THE MEMPHIS AND                        )
WEST TENNESSEE AFL-CIO                              )
CENTRAL LABOR COUNCIL, THE                          )
TENNESSEE STATE CONFERENCE                          )
OF THE NAACP, SEKOU                                 )       Case No. 3:20-cv-00374
FRANKLIN, and KENDRA LEE,                           )       Judge Richardson
                                                    )       Magistrate Judge Frensley
                              Plaintiffs,           )
                                                    )
       v.                                           )
                                                    )
TRE HARGETT, in his official capacity               )
as Secretary of State of the State of               )
Tennessee, MARK GOINS, in his                       )
Official capacity as Coordinator of                 )
Elections for the State of Tennessee,               )
and AMY WEIRICH, in her official                    )
capacity as the District Attorney General           )
for Shelby County, Tennessee,                       )
                                                    )
                              Defendants.           )


             DEFENDANTS’ RENEWED MOTION TO STAY DISCOVERY


       The Attorney General, on behalf of the Defendants, renews his Motion (DE 63) to stay

discovery pending resolution of their pending Motion to Dismiss (DE 61) and resolution of their

appeal of the “first-time-voter” claim to the Sixth Circuit Court of Appeals (DE 108).

       When the original Motion to Stay was filed three months ago, Plaintiffs had undertaken no

effort to conduct any discovery in support of their claims. (See DE 76 at PageID# 2454-2455.)

However, Plaintiffs recently have served subpoenas on seven different county election




  Case 3:20-cv-00374 Document 118 Filed 11/17/20 Page 1 of 4 PageID #: 2950
commissions,1 and formal interrogatories upon the Defendants. See Exhibits A through H, hereto.

Further, since the submission of the Motion to Dismiss, Plaintiffs have dismissed one of their

claims (DE 106), this Court and/or the Sixth Circuit have ruled on two other claims as matters of

law (DEs 66, 77, and 115), and Plaintiffs’ final claim is on appeal (DE 108).

       As Defendants have argued here and before the Sixth Circuit, none of the Plaintiffs have

standing to assert their constitutional claims because the challenged statutes do not apply to them,

because they have suffered no injury-in-fact that is causally connected to the challenged statutes

or any other state action, and/or because they cannot satisfy the minimum requirements for

organizational or associational standing. Accordingly, the pursuit of discovery at this time is not

proportional to the needs of the case, see In re Bard IVC Filters Products Liability Litigation, 317

F.R.D. 562, 564 (D. Ariz. 2016), and would needlessly increase the cost of this litigation,

especially when discovery would “have no relevance to the dispositive legal issues in question.”

Hahn v. Star Bank, 190 F.3d 708, 719 (6th Cir. 1999).

       For these reasons, Defendants respectfully request that this Court stay discovery in this

matter pending resolution of the Motion to Dismiss pursuant to Fed. R. Civ. P. 26(c) and this

Court’s inherent power.




1
        The subpoenas were issued on November 12, 2020, and command responses by November
25, 2020. Assuming that formal service upon the Election Commissions was accomplished on the
day of issuance, Plaintiffs have provided the Commissions with—at most—13 days to comply,
during which time all of the county Commissions also are hard at work tabulating and certifying
ballots from the 2020 national election in order to meet the statutory certification deadline of
November 23, 2020. See Tenn. Code Ann. §§ 2-8-101(a) and -105.


                                                 2

    Case 3:20-cv-00374 Document 118 Filed 11/17/20 Page 2 of 4 PageID #: 2951
       Defendants further request that the Court order expedited briefing in light of the fact that

Plaintiffs have given the Election Commissions less than two weeks to respond to the subpoenas.2

                                             Respectfully submitted,

                                             HERBERT H. SLATERY III
                                             Attorney General and Reporter

                                             /s/ Andrew B. Campbell
                                             JANET M. KLEINFELTER (BPR #13889)
                                             Deputy Attorney General
                                             Janet.kleinfelter@ag.tn.gov

                                             ANDREW B. CAMPBELL (BPR #14258)
                                             Senior Assistant Attorney General
                                             Andrew.campbell@ag.tn.gov

                                             ALEXANDER S. RIEGER (BPR 029362)
                                             Assistant Attorney General
                                             Alex.rieger@ag.tn.gov

                                             MATTHEW D. CLOUTIER (BPR 036710)
                                             Assistant Attorney General
                                             Matt.cloutier@ag.tn.gov

                                             Office of the Tennessee Attorney General
                                             Public Interest Division
                                             P.O. Box 20207
                                             Nashville, TN 37202
                                             (615) 741-7403

                                             Attorneys for Defendants




2
        Pursuant to Local Rule 7.01(a)(1), undersigned counsel has conferred with counsel for
Plaintiffs and has been advised that Plaintiffs will oppose this Motion.


                                                3

    Case 3:20-cv-00374 Document 118 Filed 11/17/20 Page 3 of 4 PageID #: 2952
                                 CERTIFICATE OF SERVICE
        I hereby certify that a true and exact copy of the foregoing documents have been forwarded
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to the parties named below. Parties may access this filing through the Court’s electronic filing
system.


William L. Harbison                                            Danielle Lang
Lisa K. Helton                                                 Ravi Doshi
Christopher C. Sabis                                           Molly Danahy
Christina R.B. López                                           Jonathan Diaz
Sherrard, Roe, Voigt & Harbison, PLC                           Campaign Legal Center
150 3rd Avenue South, Suite 1100                               1101 14th Street NW, Suite 400
Nashville, TN 37201                                            Washington, DC 20005

Ezra Rosenberg
Pooja Chaudhuri
Jacob Conarck
Lawyers’ Committee for Civil Rights Under Law
1500 K Street NW, Suite 900
Washington, DC 20005


Date: November 17, 2020                                /s/ Andrew B. Campbell
                                                       Andrew B. Campbell
                                                       Senior Assistant Attorney General




                                                  4

   Case 3:20-cv-00374 Document 118 Filed 11/17/20 Page 4 of 4 PageID #: 2953
